DETAILED ACTION
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the art found either singularly or in combination discloses an in-cell touch organic light-emitting diode (OLED) display device, comprising: a pixel array including data lines, gate lines intersecting the data lines, a plurality of pixels corresponding to a plurality of subpixels and arranged in a matrix, and a plurality of touch blocks arranged to respectively correspond to the plurality of pixels; a plurality of test pads arranged in a bezel area outside the pixel array and used to selectively perform a pixel test and a touch block test; a plurality of pixel test lines and a plurality of touch block test lines connected to the plurality of test pads and arranged within the pixel array; a switching unit disposed between the plurality of test pads and the plurality of pixel test lines and the plurality of touch block test lines and applying a test signal to any one of the pixel test lines and the touch block test lines; a pixel test switching pad disposed in the bezel area and providing a control signal for testing pixel operation in the pixel array to the switching unit; and a touch block test switching pad disposed in the bezel area and providing a control signal for testing the touch blocks within the pixel array to the switching unit; as disclosed in independent claim 1.
Further, none of the art found either singularly or in combination discloses a	test method of an in-cell touch OLED display device, comprising: applying the same test signal to a plurality of pixel test lines connected to a plurality of pixel electrodes arranged in a matrix within a pixel array; detecting information on defects of a pixel to which the test signal is applied; providing a switching signal to a switching unit to connect a plurality of touch block test lines formed in the pixel array to a plurality of test pads formed in a bezel area; applying the same test signal to the touch block test lines; and detecting information on defects of a touch block to which the test signal is applied; as disclosed independent claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628